Exhibit 10.2

 

Picture 7 [mram20200331ex1028a2b52001.jpg]

 

January 8, 2020

 

Jeff Winzeler

2565 S. Sycamore Village Dr. Gold Canyon, AZ 85118

 

Dear Jeff:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Everspin Technologies, Inc. (the “Company”) is offering to
you.

 

1.     SEPARATION. Your last day of work with the Company and your employment
termination date will be January 31st, 2020 (the “Separation Date”).

 

2.    ACCRUED SALARY.  On the Separation Date, the Company will pay you all
accrued salary earned through the Separation Date minus the mandatory furlough
dates, subject to standard payroll deductions and withholdings.

 

3.   SEVERANCE BENEFITS.  If you timely sign this Agreement, allow it to become
effective, and remain in compliance with your legal and contractual obligations
to the Company, then the Company will deem your termination from the Company to
be a termination without Cause, as defined in your Executive Employment
Agreement with the Company dated April 25th, 2014 (the “Employment Agreement”),
and provide you with the following severance benefits in accordance with the
terms of the Employment Agreement:

 

a.   Cash Severance. The Company will pay you six (6) months of your base salary
(for a total of $146,016.00), which will be paid (less deductions and
withholdings) over the course of six (6) months following the Separation Date in
accordance with the Company’s regular payroll schedule.

 

b.   Bonus. Within thirty (30) days after the Separation Date of your employment
the Company will pay your 2019 bonus. We will calculate the final numbers based
on actual bonus achievement in January of 2020 and communicate the amount to you
in writing.

 

c.    Paid COBRA. Provided that you timely elect continued coverage under COBRA,
then the Company shall reimburse you for the COBRA premiums to continue your
health insurance coverage (including coverage for eligible dependents, if
applicable) through the period starting on the Separation Date and ending on
July 31st, 2020. You










must timely pay your premiums, and then provide the Company with proof of same
to obtain reimbursement for your COBRA premiums under this Section 3.c.

 

d.   Accelerated Vesting/Post Termination Option Exercise Period. During your
employment, you were granted certain equity interests (the “Awards”). The
Company will accelerate the vesting of the Awards (Stock Options and RSUs) such
that, as of the Separation Date, you will be deemed vested in those Awards that
would have vested in the six (6) months following the Separation Date had you
remained employed.

You will also have 6 months from the date of your separation to exercise stock
options and RSUs. Due to IRS regulations, certain options convert from ISO to
NSO 90 days after employment terminates. Please check with your investment
professional to understand the tax implications of the conversion of your
options.

 

4.    OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that the severance benefits being provided to you under
this Agreement are in full satisfaction of any severance benefits you are
eligible to receive under the Employment Agreement.

 

5.    EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

6.     RETURN OF COMPANY PROPERTY. By the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).

 

7.     PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Assignment Agreement, a copy of which is attached hereto as Exhibit A.

 

8.    MUTUAL NON-DISPARAGEMENT.  You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their business, business reputation or personal
reputation; and the Company (through its officers and directors) agrees not to
disparage you in any manner likely to be harmful to you or your business,
business reputation or personal reputation; provided that you and the










Company will respond accurately and fully to any question, inquiry or request
for information when required by legal process.

 

9.     NO  ADMISSIONS.  You understand and agree that the promises and payments
in consideration of this Agreement shall not be construed to be an admission of
any liability or obligation by the Company to you or to any other person, and
that the Company makes no such admission.

 

10.   RELEASE OF CLAIMS.  In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”) the
Arizona Wage Act, the Arizona Employment Protection Act, the Arizona Civil
Rights Act, the Arizona Revised Statutes, the Arizona Administrative Rules, the
Texas Human Rights Act and the Texas Labor Code. Notwithstanding the foregoing,
you are not releasing the Company hereby from any obligation to indemnify you
pursuant to the Articles and Bylaws of the Company, any valid fully executed
indemnification agreement with the Company, applicable law, or applicable
directors’ and officers’ liability insurance. Also, excluded from this Agreement
are any claims that cannot be waived by law.

 

11.   ADEA RELEASE.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised, as required by the ADEA, that:
(a) your waiver and release does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so);

(c) you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).










12.   PROTECTED RIGHTS.  You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

 

13.   REPRESENTATIONS.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

 

14.   MISCELLANEOUS.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of Arizona without regard
to conflict of laws principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.










 

Sincerely,

 

 

 

 

 

 

 

By:

Picture 12 [mram20200331ex1028a2b52002.jpg]

Jim Everett

 

Vice President of Global Human Resources

 

 

 

 

 

 

I  HAVE READ,  UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

 

Picture 2 [mram20200331ex1028a2b52003.jpg]

   1/19/20   

Jeff Winzeler

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A – Employee Proprietary Information and Inventions Assignment Agreement

 

 

 








EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 



